In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00124-CR

ISMAEL PEREDA, Appellant                   §   On Appeal from the 415th District
                                               Court

                                           §   of Parker County (CR18-0617)

V.                                         §   July 15, 2021

                                           §   Per Curiam Memorandum Opinion

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment and accompanying order to

withdraw funds are modified to strike the $25 time-payment fee. It is ordered that the

judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM